NUMBER 13-19-00436-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                     IN THE INTEREST OF S. R. D, A CHILD


                    On appeal from the 343rd District Court
                        of San Patricio County, Texas.



                         ORDER ABATING APPEAL
             Before Justices Benavides, Longoria, and Perkes
                             Order Per Curiam

       Appellant’s counsel, Joel H. Thomas, has filed a motion to withdraw as counsel

and a motion to abate the appeal. Counsel states that appellant has not employed him

to represent her in this appeal. To allow appellant time to retain different counsel or

proceed pro se, counsel requests that the appeal be abated for a period of thirty days.

We GRANT said motions. Pursuant to Rule 6.5(c) of the Texas Rules of Appellate

Procedure, counsel is directed to notify appellant, in writing, of any previously undisclosed

deadlines and file a copy of that notice with the Clerk of this Court. This appeal is ordered
ABATED until December 10, 2019.

      Appellant is directed to notify the Court, on or before December 10, 2019, if she

has retained new counsel on appeal by filing a notice including that attorney’s name,

mailing address, email address, telephone number, facsimile number, and State Bar of

Texas identification number. See generally TEX. R. APP. P. 6.

      It is so ORDERED.

                                                     PER CURIAM


Delivered and filed the
5th day of November, 2019.




                                          2